Citation Nr: 0116172	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $2,880.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from July 1943 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Muskogee Regional Office (RO) and their Committee on Waivers 
and Compromises (Committee) that a pension overpayment in the 
calculated amount of $2,880 was properly created, and that 
waiver of recovery thereof would be against equity and good 
conscience.  This matter is now in the jurisdiction of the 
Boise RO as the veteran now resides in Idaho.  

The Board notes that the only issue certified by the RO for 
appellate review was whether the pension indebtedness at 
issue here was properly created.  In reviewing the claims 
folder, however, the Board finds that the veteran has clearly 
indicated his intent to appeal the Committee's December 2000 
decision denying waiver of recovery of the $2,880 pension 
overpayment.  Under applicable criteria, a debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. § 1.911(c)(1) (2000); see also VA 
O.G.C. Prec. Op. No. 6-98 (Apr. 24, 1998) (published in 63 
Fed. Reg. 31,264 (1998).  

In this case, although the RO did not certify the issue of 
entitlement to waiver of recovery of the pension overpayment, 
the Board finds that it has jurisdiction over this issue.  
See 38 C.F.R. § 19.35 (2000) (the certification of appeal is 
used for administrative purposes and it does not serve to 
confer or deprive the Board of jurisdiction over an issue).  
Moreover, although the veteran has not been formally notified 
of the law and regulations pertaining to waiver or recovery 
of an overpayment in a Statement of the Case, given the 
favorable outcome of this decision, it is clear that he is 
not prejudiced by the Board's actions.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Under the circumstances of this case, a remand to the RO for 
additional action would constitute a needless expenditure of 
scarce VA resources.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Thus, the issue currently before the Board is 
as set forth on the cover page of this decision.  


FINDINGS OF FACT 

1.  In October 1999, the veteran received a lump sum payment 
in the amount of $5,000 from his retirement fund; the RO 
correctly adjusted his rate of pension based on this reported 
one-time payment.

2.  Based on this retroactive adjustment, the RO correctly 
calculated that the veteran was paid $2,880 in pension 
benefits to which he had no legal entitlement.

3.  The veteran's indebtedness did not result from fraud, 
misrepresentation, or bad faith.  

4.  Recovery of overpayment of pension benefits in the 
calculated amount of $2,880 would cause undue hardship and 
would be against the principles of equity and good 
conscience.


CONCLUSIONS OF LAW

1.  The $2,880 pension overpayment was properly created and 
calculated.  38 U.S.C.A. §§ 1503, 1521 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.23, 3.262, 3.271, 3.272 (2000).

2.  Waiver of recovery of the overpayment of disability 
pension benefits in the calculated amount of $2,880 is 
warranted.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board concludes that although the 
veteran's claim was decided by the RO before enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), a remand for additional action by the 
RO is not warranted.  In light of this favorable decision, 
the Board finds no prejudice to the veteran in proceeding 
with his appeal at this time.  Bernard, supra.  

I.  Factual Background

A review of the record shows that the veteran was awarded 
nonservice-connected pension benefits effective in March 
1997, based on his reported family income, net worth, and 
recurring unreimbursed medical expenses.  

In February 2000, he submitted an Improved Pension 
Eligibility Verification Report on which he reported that in 
October 1999, he had taken a one time withdrawal of $5,000 
from his retirement fund in order to finance his relocation 
from Oklahoma to Idaho so that he could be near his 
daughters.  

By September 2000 letter, the RO advised the veteran that the 
$5,000 lump sum payment from his retirement fund had to be 
counted as income for 12 months from November 1, 1999 to 
November 1, 2000.  He was advised that this additional income 
caused his VA benefits to terminate during that period 
because his annual family income had exceeded the income 
limit of $11,497 provided by law for a veteran with one 
dependent.  He was further advised that the retroactive 
termination of his pension benefits had resulted in an 
overpayment of benefits.  He was subsequently advised that 
the amount of this overpayment was $2,880.

The veteran disputed the debt, arguing that the $5,000 lump 
sum payment from his retirement fund was not countable as 
income for VA pension purposes.  He also requested waiver of 
recovery of the debt.

In support of his claim, he submitted a Financial Status 
Report in October 2000, on which he indicated that his 
monthly income was $1035 and that his monthly expenses 
totaled $1,036.  He indicated that his assets consisted of a 
$2,000 bank account and a 1996 Buick on which he was still 
making car loan payments.  

In November 2000, the RO provided the veteran with an audit 
of his account.  It was explained that he had been paid 
$4,860 from January 1999 to August 2000, but that with 
consideration of the additional unreported income, he had 
only been due $1,980 from January 1, 1999 to October 1999.  
The RO explained that the difference between what he had been 
paid and what he had been due was $2,880.  

In a December 2000 decision, the Committee determined that 
although the veteran had been at fault in the creation of the 
debt at issue in this case, there was no indication of fraud, 
misrepresentation or bad faith.  The Committee further found 
that it would be against the principles of equity and good 
conscience to grant the veteran's request for a waiver.

II. Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved pension is a VA 
benefit payable to a veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his or her own willful 
misconduct.  Basic entitlement exists if, among other things, 
the veteran's income is not in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3) (2000).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.23 (2000).  
Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. §§ 3.271, 
3.272 (2000).

Recurring income means income which is received or 
anticipated in equal amounts and at regular intervals (e.g., 
weekly, monthly, quarterly, etc.), and which will continue 
throughout an entire 12-month annualization period.  
Nonrecurring income means income received or anticipated on a 
one-time basis during a 12-month annualization period (e.g., 
an inheritance).  Pension computations of income will include 
nonrecurring income for a full 12-month annualization period 
following receipt of that income.  38 C.F.R. § 3.271(a)(1) 
and (a)(3).

In this case, the $5,000 lump sum payment from the veteran's 
retirement fund does not fall within any of the enumerated 
exclusions in the applicable criteria.  See 38 C.F.R. 
§§ 3.262, 3.272.  Thus, the RO properly counted this payment 
as annual income during the 12-month annualization period in 
which it was received, and the appropriate deduction was 
made.  As set forth above, this action resulted in an 
overpayment in the calculated amount of $2,880.  Since the 
veteran has not demonstrated that the RO committed either 
factual or legal error in computing his annual countable 
income or the overpayment at issue here, the Board is 
satisfied that the $2,880 pension overpayment was properly 
created and calculated.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991).

The next question for consideration is whether the veteran's 
$2,880 pension overpayment may be waived.  Under applicable 
criteria, recovery of overpayment of any benefits made under 
laws administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  

In this case, the Committee has determined that the veteran 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  The Board concurs in 
that finding.  It is clear that the veteran did not 
understand that the $5,000 payment from his retirement fund 
would be countable as income for pension purposes, nor is 
there any indication that he attempted to conceal this 
income.  As the veteran's actions did not represent fraud, 
misrepresentation or bad faith, the next issue which must be 
addressed is whether the collection of the debt would be 
contrary to the principles of equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2000).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1).  In this case, the debt was 
created in large part due to the veteran's failure to 
promptly notify VA of the material change in his income which 
affected pension entitlement.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2000).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, the Board notes that the claims folder does not 
contain any indication that the veteran was formally notified 
(for example, via a VA Form 21-8768), that he was required to 
notify the VA immediately of any change in his income and 
that failure to promptly inform the VA of such changes would 
result in the creation of an overpayment of benefits that 
would be subject to recovery.  The Board finds that this 
failure to adequately explain his income reporting 
responsibilities may have contributed to the debt at issue in 
this case.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (1999).  The 
Financial Status Report completed by the veteran shows that 
his monthly expenses (which are clearly not excessive) are 
slightly in excess of his monthly income.  After careful 
analysis of the veteran's financial status, it is the Board's 
opinion that a repayment of the outstanding indebtedness 
would likely constitute a hardship by depriving him and his 
spouse of the basic necessities of life.

It is also noted that the fourth element concerns whether 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4).  
In this case, the pension benefits paid to the veteran derive 
from a needs-based program intended to assure that 
beneficiaries are able to meet their basic needs.  While he 
currently receives some income, recovery of the overpayment 
would in large measure defeat the purpose of the benefits 
originally authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, regardless of who was at fault in the creation of the 
debt, the veteran received additional VA benefits to which he 
was not entitled under the law.  Under the circumstances in 
this case, nonrecovery of such a windfall would clearly 
produce unjust enrichment and unfair gain to this veteran.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.  

After carefully weighing all relevant factors set forth 
above, the Board finds that the circumstances of this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to the veteran.  Thus, the Board concludes that 
recovery of the overpayment of $2,880 overpayment would be 
against the principles of equity and good conscience.  Thus, 
waiver of recovery of the overpayment is granted.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


	(CONTINUED ON NEXT PAGE)


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the calculated amount of $2,880 is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

